Citation Nr: 0835094	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania.

The Board notes that the only matter the RO developed for 
appellate review is whether service connection is warranted 
for purposes of an award of disability compensation benefits.  
Consequently, the Board's analysis will likewise be limited 
to that question.  However, a claim for service connection 
for a dental disorder also raises a claim for outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  
Since this issue has not been developed by the RO, it is 
referred to the appropriate agency of original jurisdiction 
for action.


FINDING OF FACT

The veteran's dental disability, identified as periodontal 
disease and bone loss, is not a disability for which VA 
disability compensation is payable.


CONCLUSION OF LAW

Service connection and payment of disability compensation for 
a dental disability, identified as periodontal disease and 
bone loss, is precluded by law.  38 U.S.C.A. §§ 1110, 1712, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310, 
3.381, 17.161 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim of entitlement to service connection 
for a dental disorder, to include as secondary to service-
connected type II diabetes mellitus, and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Note also that the RO 
issued that VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
dental disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA and private medical records are 
in the file and he has at no time referenced outstanding 
medical records that he wanted VA to obtain.  No further 
development is warranted.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, which 
indicate his dental symptoms have been diagnosed as 
periodontal disease, an examination is unnecessary to decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Periodontal disease is not considered 
disabling and may be service connected solely for the purpose 
of determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120; 17.123.  See 38 C.F.R. §§ 3.381(a); 4.150 (2007). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

The veteran asserts that his dental disorder, claimed as 
periodontal disease and bone loss, is secondary to his 
service-connected diabetes mellitus.  The Board will limit 
its decision accordingly.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In this case, service connection is in effect for diabetes 
mellitus, rated as 20 percent disabling.

The Board's review of the veteran's service medical records 
reveals that he was dentally acceptable upon enlistment in 
November 1966 and teeth numbers 1, 16, 17, and 32 were 
missing on examination for OCS (officer candidate school) in 
December 1966 and upon separation examination in October 
1969.  Service medical records also reflect that the veteran 
multiple in-service dental treatments, to include scaling and 
for carious teeth.  

The veteran's central theory is that the medication 
prescribed for his service connected diabetes mellitus has 
caused his dental disorders, identified as periodontal 
disease and bone loss.  In order to address this claim, the 
Board must review carefully the post-service medical 
evidence.

Private dental treatment records, dated in 2004 and 2005, 
include findings of a chronic periodontal condition, bone 
loss, severe gingival edema and pocketing.  These records 
reflect that the veteran has undergone periodontal probing, 
scaling, excision of excessive gingival, and X-ray 
examination showing bone loss which resulted in extraction of 
tooth number 2.  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.161, 3.381.  Veterans 
having a service-connected, noncompensable dental condition 
determined to be the result of combat wounds or other service 
trauma will be eligible for VA dental care on a Class II(a) 
basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during military service.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1).

The threshold question to be answered in this case is whether 
or not the veteran has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  The types of dental disorders that 
may be compensable include irreplaceable missing teeth, and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  Missing teeth may be compensable for rating 
purposes under Diagnostic Code 9913 ("loss of teeth, due to 
loss of substance of body of maxilla or mandible without loss 
of continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.

Although the veteran believes that his periodontal disease 
and bone loss is the result of medication prescribed to treat 
his service-connected diabetes mellitus, his belief alone 
does not constitute probative evidence of such a fact.  The 
resolution of issues which involve medical knowledge, such as 
the diagnosis of disability and determination of medical 
etiology, must be addressed by medically trained individuals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth or periodontal disease.  
There is no evidence of any ancillary injury or residual 
impact involving the palate, the jaw, or other bone or 
muscles of the mouth.  The veteran does not allege that he 
sustained trauma to his teeth or mouth during service, 
therefore, the dental conditions such as what the veteran has 
(periodontal disease and bone loss) could only be service 
connected for treatment purposes, not for compensation 
purposes which is the only issue before the Board at present.  
The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 2002).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim must fail due to the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, the veteran's appeal as to this issue is 
denied.


ORDER

Service connection for a dental disorder is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


